DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to the Amendment filed on 07/25/2022.
Status of the Claims:
Claim(s) 1-20 is/are pending in this Office Action.  

Response to Arguments
Claim 5 seems to be inadvertently eliminated, see Examiner’s Amendment below for the correction.

Terminal Disclaimer
The terminal disclaimer filed on 07/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,496,303, 9,812,485, 10,319,770, 10,593,720, 10,651,223 and 11,032,497 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Eric Bomkamp on August 1, 2022.

The application has been amended as follows: 


5. (Currently Amended) The imaging device of claim 4, wherein the first film has a lower refractive index than the semiconductor substrate and the first and second color filters.

	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an imaging device comprising: 
a semiconductor substrate; 
a first photoelectric conversion region disposed in the semiconductor substrate; 
a second photoelectric conversion region adjacent to the first photoelectric conversion region and disposed in the semiconductor substrate; 
a first color filter disposed over the first photoelectric conversion region; a second color filter disposed over the second photoelectric conversion region; an insulating film disposed between the first and second photoelectric conversion regions and between the first and second color filters.

Regarding claim(s) 2-11, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above. 

Regarding independent claim 12, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an imaging device comprising: 
a semiconductor substrate; 
a first photoelectric conversion region disposed in the semiconductor substrate; 
a second photoelectric conversion region adjacent to the first photoelectric conversion region and disposed in the semiconductor substrate; 
a first color filter disposed over the first photoelectric conversion region; a second color filter disposed over the second photoelectric conversion region; 
a metal film disposed between the first and second photoelectric conversion regions and between the first and second color filters.

Regarding claim(s) 13-20, claim(s) depend from independent claim 12 and is/are allowable for the same reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698